Case 5:19-cv-00963-OLG Document 104 Filed 09/11/20 Page 1of1
Case: 20-50774 Document: 00515561076 Page:1 Date Filed: 09/11/2020

Gnited States Court of Appeals FILED
for the Sifth Circuit SEP 11 2020

CLERK, U.S. D T COURT
WESTERN DIS F TEXAS

No. 20-50774 BY
DEPUTY CLERK

DOcTOR GEORGE RICHARDSON; ROSALIE WEISFELD;
MOVE Texas Civic FUND; LEAGUE OF WOMEN VOTERS OF
TEXAS; AUSTIN JUSTICE COALITION;
COALITION OF TEXANS WITH DISABILITIES,
Plaintiffs— Appellees,
versus

TEXAS SECRETARY OF STATE, RUTH R. HUGHS,

Defendant — Appellant.

 

Appeal from the United States District Court
for the Western District of Texas
USDC No. 5:19-CV-963 -

 

Before HIGGINBOTHAM, SMITH, and OLDHAM, Circuit Judges.

PER CURIAM:

IT IS ORDERED that appellant’s motion for stay pending appeal
is temporarily held in abeyance pending further order by this panel. The
appellees are directed to respond to the motion for stay by noon Monday
September 14, 2020. IT IS FURTHER ORDERED that appellant’s al-
ternative motion for a temporary stay pending appeal while the court con-
siders the motion for stay pending appeal is GRANTED.
